Citation Nr: 0015976	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  97-21 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
anterior cruciate ligament repair, status post multiple 
surgeries with residuals scars of the right knee. 

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right knee with limitation of 
motion. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

The veteran had active duty from December 1979 to October 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran contends that the evaluations for his right knee 
disabilities are inadequate to reflect their current level of 
severity.  Initially, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992). 

In an April 2000 statement, the veteran submitted a claim for 
a temporary total evaluation due to arthroscopic surgery on 
his right knee.  As a review of the records shows that a 
temporary total evaluation was last established in a November 
1998 rating decision for the veteran's May 1998 surgery, this 
new statement indicates that the veteran has undergone 
additional surgery subsequent to May 1998 for his right knee.  
The records pertaining to this surgery have not been 
obtained, and the veteran has not been afforded a VA 
examination subsequent to this surgery.  The Board believes 
that these records must be obtained and an additional VA 
examination must be scheduled in order to accurately 
determine the current severity of the veteran's right knee 
disabilities.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes obtaining all relevant medical records, 
and affording the veteran adequate medical examinations.  
Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
knee disability since May 1998, including 
any records concerning recent surgery for 
the veteran's right knee disability and 
subsequent convalescence.  After securing 
the necessary release, the RO should 
obtain these records and associate them 
with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his current right 
knee disability.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner(s) for review before the 
examination.  The examiner should comment 
on the functional limitations, if any, 
caused by the veteran's right knee 
disability.  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the knee, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected right knee 
disability.  The presence or absence of 
weakness, incoordination, and excess 
fatigability should also be noted, and 
any additional functional limitation as a 
result of these factors should be 
described.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



